internal_revenue_service number release date index number 2056a ----------------------------- ------------------------ ----------------------------------- department of the treasury washington dc person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-150171-06 date january -------------------------- ----------------------- ---------- ----------------------------------------------------------------- decedent spouse country date --------------------------- date ----------------------- ---------------------------------------------------- ira ---------------------------------------------------- ira ira ---------------------------------------------------- insurance_policy ------------------------------------------------------ insurance_policy ------------------------------------------------------------------------------------ -------------------------------------------------------------------------------------------------------------- dear------------------------ this is in response to your letter dated date and prior correspondence requesting an extension of time under sec_301_9100-1 of the procedure and administration regulations to make a qualified_domestic_trust qdot election with respect to certain property_passing_to_spouse from decedent’s estate as well as an extension of time to assign certain property to a qdot according to the facts submitted decedent a united_states citizen died testate on date survived by his spouse spouse a resident_of_the_united_states and a citizen of country spouse is not a united_states citizen during his lifetime decedent and spouse had established and funded a revocable inter_vivos_trust family_trust on decedent’s death the family_trust was to plr-150171-06 be divided into three separate trusts the survivor’s trust trust a is to be funded with spouse’s share of the community_property the marital trust trust b a marital trust intended to qualify as a qualified_domestic_trust qdot is to be funded pursuant to a formula with the minimum amount necessary to reduce the estate_tax to zero taking into account any property that passes outside the terms of the family_trust to the surviving_spouse that qualifies for the marital_deduction the residuary_trust trust c is to be funded with the balance of the trust property upon decedent’s death interests in certain joint property ira sec_1 and and the proceeds of insurance policie sec_1 and that were included in the decedent’s gross_estate passed directly to spouse estate hired cpa to prepare form_706 which was timely filed on date on schedule m of form_706 the estate listed a portion of the family_trust passing to trust b under the formula as qualifying for the marital_deduction in addition the estate listed ira sec_1 and and the proceeds of insurance policie sec_1 and as passing_to_spouse and qualifying for the marital_deduction certain joint property that passed to the spouse by operation of law was not listed in addition spouse was not advised to assign the iras and insurance proceeds that passed outright to spouse to marital trust b the qdot as is required under sec_2056a the estate requests an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to make a qdot election with respect to the decedent’s interest in the joint property and to assign the decedent’s interest in the joint property and the proceeds of insurance policie sec_1 and to trust b in addition an extension is requested to comply with the requirements of sec_20_2056a-4 of the estate_tax regulations with respect to decedent’s interest in ira sec_1 and sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides that if the surviving_spouse is not a citizen_of_the_united_states no deduction shall be allowed under sec_2056 however sec_2056 provides that sec_2056 will not apply to any property passing to the surviving_spouse in a qualified_domestic_trust qdot under sec_2056a in order for a_trust to qualify as a qdot the trust instrument must require that at least one trustee of the trust be an individual citizen_of_the_united_states or domestic_corporation and that no distribution other than a distribution of income may be made from the trust unless a trustee who is an individual citizen_of_the_united_states or a domestic_corporation has the right to withhold from the plr-150171-06 distribution the additional estate_tax imposed by sec_2056a on the distribution the trust must meet the requirements that are prescribed under treasury regulations to ensure the collection of the tax imposed by sec_2056a and the executor must make the election prescribed by sec_2056a to treat the trust as qdot under sec_2056 and sec_20_2056a-4 if an interest in property passes outright from a decedent to a noncitizen surviving_spouse either by testamentary bequest or devise by operation of law or pursuant to an annuity or other similar plan or arrangement and such property interest otherwise qualifies for a marital_deduction except that it does not pass in a qdot then solely for purposes of sec_2056 the property is treated as passing to the surviving_spouse in a qdot if the property interest is assigned to a qdot under an enforceable and irrevocable written assignment made on or before the date on which the return is filed and on or before the last date prescribed by law that the qdot election may be made sec_2056a provides that the secretary shall prescribe regulations under which there may be treated as a qualified_domestic_trust any annuity_or_other_payment which is includible in the decedent's gross_estate and is by its terms payable for life or a term of years sec_20_2056a-4 prescribes rules for implementing sec_2056a in the case of certain nonassignable annuities or other arrangements payable under retirement plans under sec_20_2056a-4 a nonassignable annuity or other arrangement means a plan annuity or other arrangement whether qualified or not under part i of subchapter_d of chapter of subtitle a of the internal_revenue_code that qualifies for a marital_deduction but for sec_2056 and whose payments are not assignable or transferable to a qdot under either federal_law state law foreign law or the terms of the plan or arrangement itself under this section a surviving spouse's interest as beneficiary of an individual_retirement_account described in sec_408 although assignable under that section is considered to be a nonassignable annuity or other arrangement eligible for the procedures described in the section at the option of the spouse in the case of an individual_retirement_account that the spouse elects to treat as nonassignable the property passing under the plan from the decedent is treated as otherwise meeting the requirements sec_20_2056a-2 pertaining to general requirements qualified marital interest requirements statutory requirements and requirements to ensure collection of the tax if the requirements of either sec_20_2056a-4 or are satisfied thus the property will be treated as passing in the form of a qdot notwithstanding that the spouse does not irrevocably transfer or assign the property to the qdot see also sec_20_2056a-4 the requirements of sec_20_2056a-4 will be satisfied if i the noncitizen surviving_spouse agrees to roll over and transfer within the time prescribed in sec_20_2056a-4 the corpus_portion of each annuity_payment to a plr-150171-06 qdot whether the qdot is created by the decedent’s will the executor of the decedent's_estate or the surviving_spouse ii a qdot for the benefit of the surviving_spouse is established prior to the date that the estate_tax_return is filed and on or prior to the last date prescribed by law that the qdot election may be made iii the executor of the decedent's_estate files with the estate_tax_return the information statement described in sec_20_2056a-4 iv the executor files with the estate_tax_return the agreement to roll over annuity payments described in sec_20_2056a-4 and v the executor makes the election under sec_2056a and sec_20_2056a-3 with respect to the nonassignable annuity_or_other_payment for purposes of determining the corpus_portion of a nonassignable annuity sec_20_2056a-4 provides that the corpus_portion is the corpus amount of the annual payment divided by the total annual payment the corpus amount is determined by dividing the total present_value of the annuity by the expected annuity term under sec_2056 and sec_20_2056a-3 the election to treat a_trust as a qdot must be made on the last federal estate_tax_return filed before the due_date including extensions of time to file actually granted or if a timely return is not filed on the first federal estate_tax_return filed after the due_date the election once made is irrevocable no election may be made if the return is filed more than year after the due_date of the return under sec_301_9100-1 of the procedure and administration regulations the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government plr-150171-06 based on the facts submitted and representations made we conclude that the executor made a valid qdot election with respect to decedent’s interest in ira sec_1 and and the proceeds of insurance policie sec_1 and that were listed on schedule m of the estate’s timely filed form_706 we also conclude that the requirements of sec_301_9100-3 have been satisfied therefore an extension of time until days of the date of this letter is granted to make the qdot election with respect to the joint property that was not listed on schedule m in addition an extension of time until the date that is days after the date of this letter is granted to assign the joint property and decedent’s interest in the proceeds of insurance policie sec_1 and to trust b finally an extension of time until the date that is days after the date of this letter is granted for i spouse to enter into the agreement to roll over annuity payments described in sec_20_2056a-4 and ii for the executor of decedent's_estate to file the information statement described in sec_20_2056a-4 and the agreement to roll over annuity payments with the internal_revenue_service the election with respect to the joint property should be made on a supplemental form_706 filed with the internal_revenue_service center cincinnati oh the information statement and agreement to roll over annuity payments should be attached to the supplemental form_706 a copy of this letter should also be attached to the return a copy is enclosed for that purpose the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code plr-150171-06 this ruling is directed only to the taxpayer requesting it sec_6110 provides that if may not be used or cited as precedent sincerely william p o’shea associate chief_counsel passthroughs special industries enclosures copy of this letter copy of this letter sec_6110 purposes cc
